Citation Nr: 0433664	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-13 867	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left rib injury, fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for a tympanic membrane 
condition.

5.  Entitlement to service connection for depression, to 
include as secondary to the service-connected residuals of a 
left rib injury, fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that new and material 
evidence had been submitted sufficient to reopen a claim of 
entitlement to service connection for tinea pedis, but denied 
the reopened claim on de novo review.

This matter also comes before the Board on appeal from a July 
2003 Decision Review Officer decision of the Waco RO, which 
denied service connection for depression, rhinitis, and a 
tympanic membrane condition.  The same decision also granted 
service connection for residuals, left rib injury, fracture, 
and assigned a noncompensable rating effective April 2003.  

The veteran's claims were merged on appeal in August 2004.

The issues of entitlement to service connection for rhinitis, 
a tympanic membrane condition, depression and the veteran's 
increased rating claim for residuals of a left rib injury are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

During the veteran's June 2004 Travel Board hearing, he 
raised a claim of entitlement to service connection for a 
right rotator cuff injury.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  By Board decision dated in December 1985, service 
connection for a foot fungus was denied.  
	
2.  Evidence submitted since the Board's final December 1985 
decision does not bear directly or substantially upon the 
issue at hand, is duplicative or cumulative; and is not of 
such significance that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for tinea pedis.


CONCLUSION OF LAW

Evidence received since the final December 1985 determination 
wherein the Board denied entitlement to service connection 
for foot fungus, is not new and material, and the veteran's 
claim for those benefits is not reopened. 38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.1103, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Shortly after his application to reopen his claim as to a 
foot disorder was received, the veteran was apprised by 
letter dated in March 2001 of the requirement that he submit 
new and material evidence, as that term was defined by law.  
He was also apprised that it was his responsibility to 
provide such evidence, as well as what criteria would be 
employed in the determination of the service connection claim 
- in specific compliance with the Court's ruling in 
Quartuccio.  See 38 U.S.C.A § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

In particular, in a March 2001 letter, the veteran was 
informed of the enactment of the VCAA.  This letter advised 
the veteran to identify any evidence in support of the claim 
on appeal that had not been obtained.  He was also advised of 
the evidence he needed to submit to show that he was entitled 
to service connection for his claimed disability.  The letter 
further informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than three years have 
passed since the March 2001 letter was sent to the veteran by 
the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Here, the 
notification letter was sent in March 2001, and his claim was 
reopened and initially denied in February 2002.  Hence, there 
has been no Pelegrini violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  However, after 
more than three years, no additional evidence has been 
identified.  While the veteran indicated that he sought 
private medical care for his feet shortly after his discharge 
from service, he testified under oath that he did not 
remember the doctor's name that treated him.  As such, it 
would be futile to remand the veteran's claim in attempt to 
obtain the aforementioned records.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records, private medical 
records, and VA outpatient treatment records are included in 
the file.  He was not afforded a VA examination.  However, an 
examination was not necessary in this case because the record 
contains sufficient evidence to make a decision on the claim.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  


Whether New and Material Evidence has been submitted to 
reopen a claim of  
Service Connection for a Foot Fungus

The record reflects that the veteran's claim of service 
connection was last denied by Board decision dated in 
December 1985.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
See also 38 U.S.C.A. § 7111(a)(a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  However, 
if new and material evidence is presented or secured with 
regard to a claim that was disallowed, the Board must reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2004)). 
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

Having carefully considered the record in light of the 
applicable law, the Board finds that the veteran has not 
submitted new and material evidence to warrant the reopening 
of the claim, and reopening of the claim will be denied.  
Although the RO found that the veteran had submitted new and 
material evidence to warrant the reopening of the claim, the 
Board must undertake an independent review of this issue, as 
the submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  

The RO's finding in this regard accorded more consideration 
to the veteran's claim than was due by law, and the Board's 
action in this regard does not prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).      

In a January 1985 rating decision, the RO denied service 
connection for foot fungus.  The veteran appealed the 
decision to the Board, and argued that he had incurred the 
claimed disorder in service.  In a December 1985 decision, 
the Board affirmed the RO's denial of entitlement to service 
connection for foot fungus.  The Board denied the veteran's 
claim on the basis that there was no evidence of a foot 
fungus in service and no manifestation until several decades 
after his discharge from service.  The Board concluded there 
was no evidence linking a diagnosis of foot fungus to the 
veteran's period of active duty service.

In December 1985, the evidence consisted of the veteran's 
service medical records, which were devoid of any findings 
and/or complaints of foot fungus.   His skin and feet were 
evaluated as normal during his November 1955 separation 
examination. 
VA outpatient treatment records dated in 1985 show the 
veteran sought treatment for rash on his feet.  The veteran 
was variously diagnosed with tinea cruris and tinea pedis, 
and it was noted that he used an "over the counter" 
ointment.  

Evidence associated with the claims file since the December 
1985 Board decision includes the veteran's contentions, which 
essentially are reiterative of those previously asserted and 
are therefore not "new."  Private medical records from Dr. 
W.I.C. and Dr. R.W.H. contain diagnoses of tinea pedis and 
cruris.  To the extent that these records indicate treatment 
for a skin condition of his feet, they are not material to 
the issue under consideration.  Morton v. Principi, 3 Vet. 
App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992).  
(Observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

While medical treatment progress notes from Dr. C.B.S. 
report the veteran complained of athlete's foot in April 
2003, and a notation indicates "? service related," this 
notation is clearly based upon the veteran's subjective 
account of having incurred the disorder in service.  The law 
provides that a newly-submitted medical opinion is not 
material where it is based solely on a veteran's recitation 
of events that had already been rejected in a previous 
decision on the merits.  Reonal v. Brown, 5 Vet. App. 458 
(1993).   

Thus, because new and material evidence has not been 
submitted to reopen the claim, the appeal is denied.  


ORDER

Reopening of the claim of service connection for tinea pedis 
is denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claims of service 
connection for rhinitis, a tympanic membrane condition, 
depression, and entitlement to an initial compensable rating 
for residuals of a left rib fracture must be remanded for 
compliance with applicable law relative to VA's duty to 
notify the veteran of what evidence would substantiate his 
claims, as well as for further development of the evidence.  

Although the Board has not reviewed the claims with a view 
towards ascertaining the merits of the appeal, the Board has 
identified certain matters, which must be resolved, prior to 
adjudication of this matter.  

With regard to the veteran's increased rating claim, 
additional evidence was received in July 2004 after the RO 
issued the January 2004 SSOC and prior to certification to 
the Board.  The veteran did not waive initial RO 
consideration of the submitted private medical records.  It 
does not appear that a SSOC was issued to include a review of 
the newly submitted evidence.

Pursuant to 38 C.F.R. § 19.31 (2004), a SSOC is a document 
prepared by the agency of original jurisdiction (AOJ) to 
inform the veteran of any material changes in, or additions 
to, the information included in the SOC or any prior SSOC.  
The AOJ will furnish a SSOC when additional pertinent 
evidence is received and before the appeal is certified to 
the Board. 38 C.F.R. § 19.31.

The additional evidence includes a June 2004 progress note 
from Dr. C.R.P., which contains treatment for the veteran's 
left rib.  As this evidence is pertinent to the veteran's 
request for a higher initial rating, his claim must be 
remanded for issuance of a SSOC.

In a July 2004 letter, Dr. C.R.P. also opined that the 
veteran had chronic intractable rib cage pain, and that he 
had developed resulting clinical depression.  Upon remand, 
the RO will afford the veteran a clarifying VA mental 
disorders examination towards development of the claim, and 
will reconsider the claim, including the opinion of Dr. 
C.R.P.  

As to the claims pertaining to rhinitis and a tympanic 
membrane condition, the veteran testified in his June 2004 
Travel Board hearing that he sought treatment from a Dr. B.E. 
for his hearing and rhinitis.  It does not appear that 
attempts were made to obtain the identified private medical 
records.  In order to comply with the duty to assist, the 
veteran's service connection claims must be remanded so VA 
can make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, to include 
records from the specified private medical care provider. 
38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC will advise the veteran to 
submit any and all evidence not 
previously submitted as to any VA, non-
VA, or other medical treatment for a 
tympanic membrane condition, rhinitis, 
depression and a left rib injury that is 
not evidenced by the current record.  The 
veteran should provide specific 
information, to include address and dates 
of treatment in order to obtain private 
medical records from Dr. B.E.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  VBA AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  VBA AMC should then afford the 
veteran clarifying VA medical 
examinations, to ascertain if the veteran 
has a tympanic membrane condition, 
rhinitis, and/or depression (including as 
secondary to the service-connected left 
rib disorder) as a result of any incident 
of documented active military service; 
and a clarifying VA medical examination 
to ascertain the severity of the 
veteran's left rib disorder to include 
considerations of pain on movement, or 
other functional loss.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and such review should be 
acknowledged in any report generated as a 
result of this remand.    

3.  VBA AMC should take such additional 
development action, as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, VBA AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, VBA 
AMC shall issue the veteran a SSOC.  The 
SSOC should include a review of evidence 
received in July 2004 from Dr. C.R.P.   
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) 

for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

	                    


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



